COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                           No. 08-10-00187-CR
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                          County Court at Law No. 5
                                                §
 JUDITH MEZA,                                                 of Bexar County, Texas
                                                §
                       Appellee.                                  (TC # 430743)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is the State’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.2(a). Finding that the State has established compliance with the requirements of

Rule 42.2(a), we grant the motion and dismiss the appeal.



September 29, 2010
                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.